      Case 1:19-cv-00558-KG-JHR Document 36 Filed 08/13/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP INC.,

             Plaintiff,

v.                                                           No. CV 19-0558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

             Defendant.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that a status conference will be held by telephone on

MONDAY, AUGUST 17, 2020, AT 2:00 PM. Counsel shall call the AT&T conference line at

1-888-398-2342, using access code 9614892, to be connected to the proceedings. CALLS WILL

BE ACCEPTED FROM LANDLINES ONLY; NO CELL PHONES PLEASE.




                                         ___________________________________
                                         UNITED STATES DISTRICT JUDGE
